Citation Nr: 1704267	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  05-37 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by right shin pain.  

2.  Entitlement to an initial compensable disability rating for right elbow bursitis prior to November 2, 2007.

3.  Entitlement to an increased rating for right elbow bursitis evaluated as 10 percent disabling since November 2, 2007.  


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from January 2003 to April 2003 with various verified periods of active duty for training in January 2003, February 2003 and March 2003, and inactive duty training in May 2002, July 2002, September 2002, October 2002, November 2002 and January 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The claims file was transferred to the Board by the Houston, Texas RO.  

The February 2005 rating decision, in pertinent part, granted entitlement to service connection for a right elbow disability and assigned a noncompensable rating from April 8, 2003.  This decision also denied, in pertinent part, entitlement to service connection for right shin pain. 

A timely notice of disagreement addressing all issues addressed in February 2005 was received in July 2005 and in September 2005; the Waco RO issued a statement of the case as to all the issues.  The Veteran's November 2005 substantive appeal, however, only addressed the claims of entitlement to service connection for right shin pain and entitlement to an initial compensable rating for right elbow disability.  

In a May 2008 rating decision the Waco RO awarded a 10 percent disability rating for the Veteran's service-connected right elbow disability, effective from November 2, 2007.  

The Veteran was scheduled for a March 2009 hearing at the Pittsburgh, Pennsylvania RO before a Veterans Law Judge but he failed to report and did not request that the hearing be rescheduled.  38 C.F.R. § 20.702(e) (2016).  As such, the Board finds that all due process requirements were met with regard to his hearing request.  

In a March 2016 rating decision, the Veteran's right elbow disorder was reclassified as right elbow bursitis.

This case was previously remanded by the Board in May 2009 for additional development.  


FINDINGS OF FACT

1.  Pain standing alone, without a diagnosis, is not a disorder for which service connection may be granted.

2.  A chronic disability manifested by right shin pain was not demonstrated while on active duty, or during a period of active duty for training or inactive duty training.  

3.  For the period prior to November 2, 2007, the Veteran's right elbow bursitis was not manifested by a limitation of forearm flexion to 100 degrees or less; a limitation of forearm extension to 45 degrees or more; or a limitation of pronation or supination.  

4.  For the period since November 2, 2007, the Veteran's right elbow bursitis has not been manifested by a limitation of forearm flexion to 90 degrees or less; a limitation of forearm extension to 75 degrees or more; or a limitation of pronation with motion lost beyond last quarter of arc and hand does not approach full pronation.  


CONCLUSIONS OF LAW

1.  A chronic disorder manifested by right shin pain was not incurred or aggravated in service or during a period of active duty for training or inactive duty training.  38 U.S.C.A. §§ 101 (24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

2.  The scheduler criteria for an initial compensable disability rating prior to November 2, 2007, and an initial disability rating in excess of 10 percent thereafter for right elbow bursitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5206-5213 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2016); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Active duty for training is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2016).  

While the claim presented to the Board has been styled as entitlement to service connection for right shin pain, the Board observes that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Hence, the Board treats this claim as request to be service connected for a chronic disability manifested by right shin pain. 

The appellant is service connected for chondromalacia of the right knee.  The rating assigned that disorder is not an issue that is before the Board. 

The Board has reviewed all service treatment records, VA examinations from August 2004, October 2006, November 2007 and January 2015 and all VA medical records from April 2005 to August 2016 as well as private medical records from April 2004 to December 2004, from various providers, including Hill Country Family Health Specialists, Brackenridge Hospital/Clinic, Dr. Ron Mansolo, M.D., Round Rock Medical Center, St. David's Healthcare Partnership and Seton Rehabilitation Services.  The service treatment records reveal no complaints, findings, or diagnoses pertaining to any chronic disability manifested by right shin pain.  In fact, the earliest evidence reports of a shin injury were made in an August 2004 private treatment record and August 2004 VA examination, wherein the Veteran reported sustaining a shin injury in February 2003.  

At an August 2004 VA examination the appellant reported that he injured his right shin when a tailgate fell while marching/running.  The claimant reported that he now had tightness all the time in his shin, and that the shin hurt when walking and kneeling.  Physical examination yielded a diagnosis of a spasm of the anterior tibalis muscle.  The examiner opined that this disorder was less likely than not related a service injury.

These records do not include any medical opinion that any disability manifested by right shin pain was incurred in or was otherwise related to the Veteran's active service or period of active duty for training or inactive duty training.  While the Veteran had a diagnosis of right shin/anterior tibalis pain with spasm noted in the August 2004 VA examination and right shin splints diagnosed in December 2004, during the pendency of the appeal, without competent evidence linking any current right shin disability to his service, active duty for training or inactive duty training, the benefit sought on appeal cannot be granted.  

At a January 2015 VA examination the examiner noted that the appellant did not have, and that he had never had, a medial tibial stress syndrome (shin splints), stress fractures, a chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  

In this regard, while the Veteran is competent to report his history of a shin injury in February 2003,  he is not competent to state that a current disability manifested by right shin pain is due to his military service as such would constitute a medical conclusion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, the credibility of his claim of a chronic disorder due to an inservice shin injury in service is questionable given the inconsistency of these statements with the service treatment records and the private and VA medical records, which do not demonstrate any complaints or findings of right shin pain or problems in service or more than a year after his separation from active duty.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As these statements have not found to be credible, they ultimately are not probative.  The principle of a continuity of symptomatology discussed in 38 C.F.R. § 3.303(b) does not apply to any disease or condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, a shin disability is not a chronic disease or condition recognized under 38 C.F.R. § 3.309(a).

Given the foregoing, to particularly include the lack of medical opinion evidence linking a disorder manifested by right shin pain to service, the preponderance of the most probative evidence is against the claim.  Hence, the claim is denied.

Increased Rating 

Service connection for a right elbow disorder was granted in a February 2005 rating decision and a noncompensable rating was assigned.  A May 2008 rating decision assigned a 10 percent disability rating, effective November 2, 2007.  

The rating criteria provided for right elbow bursitis are found at 38 C.F.R. § 4.71a.  As the Veteran's right arm is his major extremity, the Board will only consider the criteria pertaining to the major extremity.  See e.g., November 2007 VA examination.  

Bursitis is rated under 38 C.F.R. § 4.71a , Diagnostic Code 5019, which is to be rated on limitation of motion of the affected parts, as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. See 38 C.F.R. § 4.71a , Diagnostic Code 5003

The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees.  Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5206, limitation of flexion of the forearm of the major extremity to 100 degrees is assigned a 10 percent rating.  A 20 percent evaluation is warranted when forearm flexion is limited to 90 degrees.  

Under Diagnostic Code 5207, limitation of extension of the forearm of the major extremity to 45 degrees or 60 degrees warrants a 10 percent evaluation.  A 20 percent evaluation is for application when extension is limited to 75 degrees.  

Diagnostic Code 5213 provides for a 10 percent rating for the major forearm when supination is limited to 30 degrees or less.  Limitation of pronation with motion lost beyond last quarter of arc, and the hand not approaching full pronation, warrants a 20 percent rating for both the major and minor forearms.  38 C.F.R. § 4.71a.

The pertinent evidence of record includes VA examination reports dated in August 2004, November 2007 and December 2015 as well as VA and private medical records from April 2004 to August 2016.  For the period prior to November 2, 2007, these records do not demonstrate any evidence of a limitation of forearm flexion to 100 degrees or less, a limitation of forearm extension to 45 degrees or more; a limitation of pronation or limitation of supination.  Therefore, the probative medical evidence of record does not demonstrate any findings to warrant an initial compensable disability rating for the right elbow prior to November 2, 2007.  

For the period from November 2, 2007, these records also do not demonstrate any evidence of a limitation of forearm flexion to 90 degrees or less; a limitation of forearm extension to 75 degrees or more; or a limitation of pronation with motion lost beyond last quarter of arc and hand does not approach full pronation.  Therefore, the probative medical evidence of record does not demonstrate any findings to warrant an initial 20 percent disability rating for the right elbow prior to November 2, 2007.  

The Board acknowledges the Veteran's complaints of right elbow pain, including pain on motion and has considered this as required by 38 C.F.R. § 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Notably, however, the August 2004, November 2007 and December 2015 VA examinations demonstrate no additional limitation of motion or function after repetition and no reports of flare ups.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board finds that the statements provided by the Veteran regarding the effects of his current symptoms of his elbow disability on his daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings - in particular, the range of motion, functional limitations, x-ray findings, and severity of symptoms thereof.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Accordingly, entitlement to a noncompensable disability rating prior to November 2, 2007 or entitlement to a higher disability rating in excess of 10 percent from November 2, 2007 is denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  

Extraschedular and Other Considerations

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016).  

In this case, the Veteran has not asserted, and the evidence does not show that he is unemployable due to his service-connected elbow disability.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

Entitlement to service connection for a chronic disability manifested by right shin pain is denied.  


Entitlement to an initial compensable disability rating prior to November 2, 2007 and in excess of 10 percent thereafter for right elbow bursitis is denied.  




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


